DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the axial translation of the walking beam” in lines 3-4 which should read “the concomitant axial translation of the walking beam” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation assembly in claims 2, 6, 10, 13, 17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the clip follower" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the clip follower" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the clip carrier" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the distal direction" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the clip pusher bar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the displaying of the discrete indicia" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of located in a display area" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 depends from rejected claim 20; therefore, is also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,349,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 2-16, U.S. Patent No. 10,349,936 B2 discloses a surgical clip applier (claim 1, line 1 of U.S. Patent No. 10,349,936 B2), comprising: a channel assembly operatively coupled to an actuation assembly (claim 1, lines 3-4 of U.S. 
Although the conflicting claims are not identical, they are not patentably distinct from each other as all of the elements of claim 2 of the present application are found in claim 1 of U.S. Patent No. 10,349,936 B2. Thus, claim 1 of U.S. Patent No. 10,349,936 B2 anticipates claim 2 of the present application.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,349,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 17-19, U.S. Patent No. 10,349,936 B2 discloses a surgical clip applier (claim 16, line 1 of U.S. Patent No. 10,349,936 B2), comprising: an actuation assembly (claim 16, line 2 of U.S. Patent No. 10,349,936 B2; in accordance with 112(f), the actuation assembly is interpreted to include at least one handle and equivalents thereof i.e. “handle assembly”, see for example [0008] of the present application); a channel assembly operatively coupled to the actuation assembly (claim 16, lines 3-4 of U.S. Patent No. 10,349,936 B2); a clip counter plate slidably supported in the channel assembly (claim 16, lines 5-6 of U.S. Patent No. 10,349,936 B2), the clip counter plate including a plurality of notches formed in a first surface and a plurality of recesses formed in a second surface thereof (claim 16, lines 6-8 of U.S. Patent No. 10,349,936 B2), wherein the clip counter plate is configured and adapted to display discernible indicia corresponding to a change in a status of the clip applier upon actuation of the actuation assembly (claim 16, lines 8-12 of U.S. Patent No. 10,349,936 B2); a clip carrier disposed within the channel assembly and defining a channel (claim 16, lines 17-18 of U.S. Patent No. 10,349,936 B2), the clip carrier including a resilient finger configured to selectively engage the plurality of notches formed in the first surface of the clip counter plate (claim 16, lines 18-21 of U.S. Patent No. 10,349,936 B2); and a walking beam disposed within the channel assembly and being operatively coupled to the actuation assembly (claim 16, lines 22-23 of U.S. Patent No. 10,349,936 B2), the walking beam including a tab dimensioned to selectively engage the plurality of 
Although the conflicting claims are not identical, they are not patentably distinct from each other as all of the elements of claim 17 of the present application are found in claim 16 of U.S. Patent No. 10,349,936 B2. Thus, claim 16 of U.S. Patent No. 10,349,936 B2 anticipates claim 17 of the present application.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,349,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 20, U.S. Patent No. 10,349,936 B2 discloses a surgical clip applier (claim 1, line 1 of U.S. Patent No. 10,349,936 B2), comprising: a channel assembly operatively coupled to an actuation assembly (claim 1, lines 3-4 of U.S. Patent No. 10,349,936 B2; in accordance with 112(f), the actuation assembly is interpreted to include at least one handle and equivalents thereof i.e. “handle assembly”, see for example [0008] of the present application), the channel assembly including: a clip counter plate slidably supported on the channel assembly (claim 1, lines 
Although the conflicting claims are not identical, they are not patentably distinct from each other as all of the elements of claim 20 of the present application are found in claim 15 of U.S. Patent No. 10,349,936 B2. Thus, claim 15 of U.S. Patent No. 10,349,936 B2 anticipates claim 20 of the present application.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,364,216 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 2-16, U.S. Patent No. 9,364,216 B2 discloses a surgical clip applier (claim 1, line 1 of U.S. Patent No. 9,364,216 B2), comprising: a channel assembly operatively coupled to an actuation assembly (claim 1, lines 2-4 of U.S. Patent No. 9,364,216 B2; in accordance with 112(f), the actuation assembly is interpreted to include at least one handle and equivalents thereof i.e. “handle assembly”, see for example [0008] of the present application), the channel assembly including: a clip counter plate slidably supported in the channel assembly (claim 1, lines 10-11 of U.S. Patent No. 9,364,216 B2), the clip counter plate including a plurality of discrete indicia formed on and along a length of a first surface (claim 1, lines 11-12 of U.S. Patent No. 9,364,216 B2) and a plurality of recesses formed in a second surface thereof (claim 1, lines 22-23 of U.S. Patent No. 9,364,216 B2), wherein the clip counter plate is configured and adapted to display a change in a status of the clip applier upon actuation of the clip applier (claim 1, lines 14-17 of U.S. Patent No. 9,364,216 B2); and a walking beam translatably disposed within the channel assembly and operatively coupled to the actuation assembly (claim 1, lines 18-19 of U.S. Patent No. 9,364,216 B2), the walking beam including a tab dimensioned to selectively engage the plurality of recesses formed in the second surface of the clip counter plate (claim 1, lines 24-27 of U.S. Patent No. 9,364,216 B2), wherein upon actuation of the actuation assembly, the walking beam is translated in a first direction, such that the tab of the walking beam engages the clip counter plate to slide the clip counter plate in the first direction, 
Although the conflicting claims are not identical, they are not patentably distinct from each other as all of the elements of claim 2 of the present application are found in claim 1 of U.S. Patent No. 9,364,216 B2. Thus, claim 1 of U.S. Patent No. 9,364,216 B2 anticipates claim 2 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nguyen et al. (US 2011/0087243 A1).

Regarding claim 19, Nguyen discloses a clip pusher bar (feed bar 38) reciprocally positioned between the clip counter plate (30, 46”) and the walking beam (34; fig. 1B), the clip pusher bar including a window (detent 84) formed therein, wherein the tab (82b) of the walking beam (34) extends through the window of the clip pusher bar (38) to engage the plurality of recesses (30c) formed in the second surface of the clip counter plate ([0113]).

Allowable Subject Matter
Claims 2-16 and 20-21 would be allowable upon timely submission of a terminal disclaimer for U.S. Patent No. 9,364,216 B2 and for U.S. Patent No. 10,349,936 B2 as well as corrections made to overcome the claim objections and 35 U.S.C. 112, second paragraph, rejections set forth above.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as a timely submission of a terminal disclaimer for U.S. Patent No. 10,349,936 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zergiebel (US 2010/0049216) is noted to teach a counter plate with a plurality of discrete indicia adapted to display a change in status of the clip applier upon actuation of the clip applier. However, Zergiebel fails to disclose a tab extending from a surface of the walking beam for engagement with the clip counter plate to slide the clip counter plate in a first direction, as the display of Zergiebel is digital.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771